Citation Nr: 0606042	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  95-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to increased payment of improved death pension 
benefits.

(The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate decision 
of the Board.)



REPRESENTATION

Appellant represented by:	Fred D. Way, III, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1945.  He died in September 1993; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claim was remanded in September 2001.


FINDINGS OF FACT

1.  The appellant has been in receipt of benefits from the 
Social Security Administration.  

2.  The appellant has not reported unreimbursed medical 
expenses.


CONCLUSION OF LAW

The criteria for an increased payment of improved death 
pension benefits have not been met.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.

Death pension benefits are based on income.  Payments of any 
kind from any source shall be counted as income for improved 
death pension in the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 1521, 
38 C.F.R. § 3.271.  Income from Social Security benefits is 
included.  38 C.F.R. § 3.262(a)(f).  The maximum annual rates 
of improved pension are specified by statute in 38 U.S.C.A. 
§§ 1521 and 1542 (death pension), as increased from time to 
time under 38 U.S.C.A. § 5312.  Each increase of the maximum 
annual rates of improved pension (including death pension) 
under 38 U.S.C.A. § 5312 is published in the "Notices" 
section of the federal register.  38 C.F.R. § 3.23(a).  

Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's annual 
income for the same 12-month period to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(2).

The appellant was granted non service-connected death pension 
at the rate for a surviving spouse with no dependents, 
effective from December 1993.  This award was based on zero 
income from earnings, retirement, or other and $212 per month 
in the form of Social Security benefits.  When the Board 
initially reviewed the claim in September 2001, it was noted 
that the appellant had not reported any unreimbursed medical 
expenses which would have been excluded from income, but 
there was no indication that she had been advised to do so.  
On remand, the RO was instructed to provide the appellant the 
necessary information.  

By letters dated in January 2002 and January 2003, the RO 
notified the appellant of the exclusions from income of 
unreimbursed medical expenses from the computation of income 
when they are in excess of 5 percent of the applicable 
maximum death pension rate in effect during the 12 month 
annualization period in which the medical expenses were paid, 
as stated in 38 C.F.R. § 3.272(g)(2).  In addition, the 
appellant was requested to submit an account of any 
unreimbursed medical expenses that may qualify as an 
exclusion from income so that an adjustment in her death 
pension benefits may be made.  The January 2002 letter was 
returned as undeliverable and there is evidence to suggest 
that the January 2003 letter was also returned.  In January 
2005, upon obtaining a correct address for the appellant, the 
RO resent the January 2002 letter to the appellant.  There is 
no indication that the January 2005 correspondence was 
returned as undeliverable.  A response to these requests for 
information from the appellant has not been received.  

Accordingly, there is no evidence showing that there were any 
errors made by the RO in calculating the appellant's non 
service-connected death pension.  The record shows that the 
calculations made by the RO considered the appellant's Social 
Security income, with no adjustments made for unreimbursed 
medical expenses, during the appropriate time period to 
arrive at her annual countable income.  Further, the record 
shows that the appellant's annual countable income from 
Social Security benefits was appropriately deducted from her 
maximum pension rate in arriving at her award.

On the basis of the above analysis, there is no evidence that 
would support the conclusion that the appellant has been 
entitled to a higher amount for non service-connected death 
pension.  A preponderance of the evidence is against the 
appellant's claim.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
It does not appear that the changes to VA's duties noted in 
these laws and regulations are applicable to the current 
claim.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002). (the 
expanded duties to notify and assist are not applicable to 
cases involving waiver of recovery of overpayment claims as 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by the 
codified regulations noted above)).  Similarly, the statute 
at issue in this matter is not found in Chapter 51.  

In any event, the RO provided the appellant with regulations 
in the July 2005 supplemental statement of the case and 
attempted to obtain the necessary evidence in several letters 
to the appellant issued subsequent to the Board remand.  As 
such, the Board finds that VA has met the duties to notify 
and assist the appellant.  



ORDER

Entitlement to a higher amount for improved death pension 
benefits is denied.



______________________________________________
M.E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


